                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


LARRY TARVER,

             Plaintiff,

      V.                                             CV 119-111


UNITED STATES and
NATALIE E. EVANS,D.M.D.,

             Defendants.




                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED thisc?^ day of September, 2019, at Augusta, Georgia.




                                        J. R^NEVA^HALL,(?lW JUDGE
                                        UNITEp^ATES DISTRICT JUDGE
                                       .SOUTHERN DISTRICT OF GEORGIA
